                                             Case 3:20-cv-02863-JCS Document 27 Filed 09/23/20 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            DISTRICT COUNCIL 16 NORTHERN
                                   7        CALIFORNIA HEALTH AND WELFARE                   Case No. 20-cv-02863-JCS
                                            TRUST FUND, et al.,
                                   8
                                                        Plaintiffs,                         ORDER GRANTING MOTION FOR
                                   9                                                        LEAVE TO FILE FIRST AMENDED
                                                  v.                                        COMPLAINT AND DENYING
                                  10                                                        MOTION TO STRIKE
                                            HULSEY CONTRACTING INC.,
                                  11                                                        Re: Dkt. Nos. 16, 24
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION AND BACKGROUND
                                  14           Plaintiffs1 move for leave to file a first amended complaint under Rule 15(a)(2) of the
                                  15   Federal Rules of Civil Procedure in order to add a second defendant, Roberto Hulsey, an
                                  16   individual who purportedly signed an agreement assuming individual liability for amounts owed
                                  17   by the existing defendant, Hulsey Contracting Inc., under the terms of an applicable collective
                                  18   bargaining agreement. See generally Mot. (dkt. 16). The Court finds the matter suitable for
                                  19   resolution without oral argument under Civil Local Rule 7-1(b) and VACATES the hearing
                                  20   noticed for October 9, 2020.2
                                  21           In an opposition brief filed one week after the deadline to do so, Hulsey Contracting argues
                                  22   that amendment should be denied as futile because the agreement signed by Mr. Hulsey was
                                  23   signed “only in a capacity for an employer,” Opp’n (dkt. 22) at 6, because it does not recite any
                                  24   consideration, id., because “hold[ing] an individual personally liable for such asserted massive
                                  25   business debt is contrary to public policy,” id., and because of fraud in the execution of the
                                  26
                                       1
                                  27     Plaintiffs are District Council 16 Northern California Health and Welfare Trust Fund and related
                                       union trust funds and trustees.
                                       2
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                             Case 3:20-cv-02863-JCS Document 27 Filed 09/23/20 Page 2 of 3




                                   1   underlying collective bargaining agreement, id. at 6–8. Hulsey Contracting also argues that a

                                   2   discrepancy involving the signature pages to certain contracts at issue evinces bad faith by

                                   3   Plaintiffs. Id. at 8–9. Mr. Hulsey asserts in a declaration that he was not presented with the

                                   4   contracts themselves, but instead only with blank signature pages, and believed that his signature

                                   5   indicated assent to different terms than contained in the contracts now submitted by Plaintiffs.

                                   6   Hulsey Decl. (dkt. 22-1) ¶¶ 9–12.

                                   7   II.     ANALYSIS
                                   8           In general, when a party seeks to amend a pleading more than twenty-one days after

                                   9   serving it, or more than twenty-one days after service of a responsive pleading or motion, the party

                                  10   must obtain either the opposing party’s consent or leave of the court. Fed. R. Civ. P. 15(a). The

                                  11   Federal Rules of Civil Procedure provide that “courts should freely give leave when justice so

                                  12   requires.” Id. “Courts may decline to grant leave to amend only if there is strong evidence of
Northern District of California
 United States District Court




                                  13   ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

                                  14   deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

                                  15   of allowance of the amendment, [or] futility of amendment, etc.’” Sonoma Cty. Ass’n of Retired

                                  16   Emps. v. Sonoma County, 708 F.3d 1109, 1117 (9th Cir. 2013) (quoting Foman v. Davis, 371 U.S.

                                  17   178, 182 (1962)) (alteration in original). Of those factors, “prejudice to the opposing party carries

                                  18   the most weight.” Brown v. Stored Value Cards, Inc., 953 F.3d 567, 574 (9th Cir. 2020).

                                  19   “Requests for leave to amend should be granted with ‘extreme liberality.’” Id.

                                  20           Here, Hulsey Contracting filed its answer on Sunday, July 19, 2020; the deadline to amend

                                  21   by right therefore expired on Monday, August 10, 2020. Plaintiffs filed their motion for leave to

                                  22   amend three weeks after that, on August 31, 2020, after becoming aware of the purported

                                  23   agreement providing for individual liability by Mr. Hulsey. The parties have not yet appeared for

                                  24   an initial case management conference, the record does not indicate that any other meaningful

                                  25   development in the case happened during that three-week period, and Hulsey Contracting does not

                                  26   argue that it was prejudiced by the short delay.

                                  27           Instead, Hulsey Contracting’s arguments against amendment go to the merits of Plaintiffs’

                                  28   proposed claims against Mr. Hulsey—and, in part, to the merits of the existing claims against
                                                                                          2
                                              Case 3:20-cv-02863-JCS Document 27 Filed 09/23/20 Page 3 of 3




                                   1   Hulsey Contracting. To the extent such issues can be resolved on the pleadings, they are better

                                   2   addressed on a motion to dismiss under Rule 12(b)(6) or a motion for judgment on the pleadings

                                   3   under Rule 12(c). To the extent they rely on evidence beyond the pleadings, such as Mr. Hulsey’s

                                   4   declaration regarding the circumstances of his signatures, they would be more appropriate for

                                   5   summary judgment or trial. While Hulsey Contracting is correct that “futile amendments should

                                   6   not be permitted,” Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276,

                                   7   1293 (9th Cir. 1983), Hulsey Contracting cites no case applying that standard to conduct a

                                   8   summary-judgment-type inquiry before a claim is even filed, much less at such an early stage of

                                   9   the case and with no showing that the timing of the amendment, specifically, caused any prejudice

                                  10   to a defendant. The motion for leave to amend is therefore GRANTED, without prejudice to any

                                  11   argument that Defendants might raise in a later motion attacking the sufficiency of Plaintiffs’

                                  12   allegations or the merits of their claims.
Northern District of California
 United States District Court




                                  13   III.     CONCLUSION
                                  14            For the reasons discussed above, Plaintiffs’ motion for leave to amend is GRANTED,

                                  15   without prejudice to any motion that Defendants might raise in a motion under Rule 12 or at some

                                  16   other stage of the case. Plaintiffs shall file their first amended complaint no later than October 2,

                                  17   2020, and Defendants shall respond by answer or motion no later than October 23, 2020. The

                                  18   initial case management conference previously set for October 23, 2020 is CONTINUED to

                                  19   November 6, 2020 at 2:00 PM, and the parties shall file a joint case management statement no

                                  20   later than October 30, 2020.

                                  21            Plaintiffs filed a motion to strike Hulsey Contracting’s opposition brief as untimely. Dkt.

                                  22   24. That motion is DENIED as moot. Going forward, the parties are encouraged to meet and

                                  23   confer regarding such procedural disputes before seeking intervention by the Court.

                                  24            IT IS SO ORDERED.

                                  25   Dated: September 23, 2020

                                  26                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  27                                                    Chief Magistrate Judge
                                  28
                                                                                          3
